Citation Nr: 1213688	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to April 1971, with additional service in the Navy Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and December 2007 rating decisions by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on these matters was held before the undersigned Veterans Law Judge sitting at the RO on December 10, 2009.  A copy of the hearing transcript has been associated with the file.

In March 2010, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the Veteran has been variously diagnosed with and has sought treatment for both PTSD and bipolar disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  Clemons, supra.  


REMAND

The March 2010 remand directed that the Veteran be scheduled for an examination of his hepatitis B.  The examiner was to discuss, in pertinent part, the Veteran's known risk factors of unprotected sex, contact with bodily fluids during service, tattoos during service and post-service exposure to family members with hepatitis B, and provide an opinion as to the relationship between those risk factors and his currently diagnosed hepatitis B.  The examiner was further directed to discuss whether any symptoms of hepatitis manifested from service discharge to the finding of hepatitis B in 2005.  

The requested VA examination was conducted in October 2010.  The claims of exposure to bodily fluids during service were noted.  The examiner noted other risk factors for hepatitis B during service, including a tattoo and high risk sexual practices.  The examiner found, however, that he could not comment on the probabilities that hepatitis B was attributable to the Veteran's service without resort to speculation.  The examiner noted that hepatitis B infection during service was possible, but "testing for objective medical evidence needed to provide an accurate opinion regarding the cause of the hepatitis B is not available."  The examiner did not comment on the Veteran's post-service exposure to family members with hepatitis B; nor did he discuss whether any symptoms of hepatitis B manifested at any point from service discharge to 2005.  The Court has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  

In addition, an adequate opinion is "based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120 (2007), quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In addition, in order to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for an examiner to use his or her medical expertise and training to arrive at an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.) 

In this case, the examiner indicated that he could not come to a conclusion that hepatitis B was incurred during service because testing from that period of time which would have shown hepatitis B infection is not available.  However, as noted above, the examiner failed to consider evidence pertinent to the circumstances of the Veteran's hepatitis B infection, such as his exposure to family members with hepatitis B.  Thus, the matter must therefore be remanded to the AOJ so that a clarification of the prior opinion may be sought.  Id.  

As for the claim of service connection for psychiatric disability, the Veteran has reported military sexual trauma and exposure to combat conditions, such as witnessing the deaths of Vietnamese civilians and viewing the remains of service members who had been killed in action.  

A service connection claim pertaining to PTSD requires specific elements to be met, including corroboration of any in-service stressful event.  See 38 C.F.R. § 3.304(f).  Regulatory changes during the course of the Veteran's appeal have altered the manner of proof in such claims.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).  

In light of these regulatory changes, the Veteran should be sent a new Veterans Claims Assistance Act of 2000 (VCAA) letter informing him of the information and evidence necessary to substantiate a claim of service connection for PTSD under the new regulation.  Id.   

Although the Veteran received a VA mental health examination in November 2010, the examiner focused his opinion entirely upon the Veteran's reports of military sexual trauma and did not comment on the Veteran's combat-related stressors.  The Veteran has submitted personnel records verifying that he was stationed in the Republic of Vietnam during his active service.  Thus, his combat-related stressors are consistent with the time, place and circumstances of his service.  Id.  A new VA examination should therefore be scheduled upon remand.  

A March 2010 private psychiatric evaluation of the Veteran diagnosed bipolar disorder as well as PTSD.  Under Clemons, supra, in order to properly assess the Veteran's claim for an acquired psychiatric disorder, the VA psychiatric examination scheduled upon remand must attempt to determine the current diagnosis or diagnoses of his claimed acquired psychiatric disorder(s).  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder.  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service and provide a detailed explanation.

The Veteran has received treatment from private medical professionals identified as A.S. and D.J.  In September 2010, he provided written authorization to obtain additional records from these providers; however, the most recent records from A.S. are dated in August 2010, and the most recent records from D.J. are dated June 2010.  Updated records from these providers should be requested upon remand.

The record reflects that the Veteran is receiving disability benefits from the Social Security Administration (SSA); however, no records from the SSA have been associated with the claims folder.  Thus, upon remand, the Veteran's SSA records should be requested and associated with the claims folder.

In addition, post-service treatment records from the Louisville VA Medical Center (VAMC) and Owensboro (Kentucky) and Evansville (Indiana) VA Community Based Outpatient Clinics (CBOC) have been obtained.  The most recent records from these facilities are dated in May 2010.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Louisville VAMC, Owensboro CBOC and Evansville CBOC and request that all records of the Veteran's treatment at those facilities since May 2010 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any necessary updated authorization from the Veteran, contact A.S. and D.J. and request that all treatment records since June 2010 (D.J.) and August 2010 (A.S.) be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for PTSD under the new regulation.  A stressor questionnaire should be included so that he may have the opportunity to provide information regarding details surrounding any stressful event that he alleges he was exposed to during military service.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

5.  After the aforementioned development has been completed, return the claims folder to the October 2010 examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  

The examiner is requested to provide an addendum to the previous opinion, considering the evidence of exposure to family members infected with hepatitis.  The addendum should also discuss employment records dated in 1998, showing that the Veteran was advised of his hepatitis B status and noting exposure to family members with the disease.  After consideration of that evidence, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hepatitis B had its onset during service or whether exposure occurred at some point after his discharge.  The examiner should also carefully review the record, including the available service records from the Veteran's service with the Navy Reserves, and attempt to determine from those records whether symptoms of hepatitis B manifested at any point after his discharge from active service.  The examiner should also comment on the fact that the disease was not noted until 2005 and state the effect that this fact has on any conclusion that the disease was/was not related to military service.  The examiner should cite to the record and/or medical authority to support the opinion.  (The examiner should be aware that conjecture may be required to provide the opinion and should not avoid giving an opinion merely because the evidence does not definitively prove or disprove the claim.)

(If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.)

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that an opinion can be obtained.)

6.  Schedule the Veteran for VA examination to determine the nature and etiology of any psychiatric disability.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity. A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder, including bipolar disorder, that is related to his active military service.   All opinions must be set forth in detail and explained in the context of the record.  If neither PTSD nor bipolar disorder is diagnosed, the examiner should explain why such a conclusion differs from other evidence of record.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  After the above has been completed, readjudicate the issues, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

